—Appeal from an order of the Family Court, Westchester County, dated October 24, 1978 which, upon a determination made after a fact-finding hearing that appellant had committed acts which, if committed by an adult, would constitute a crime, adjudicated appellant a juvenile delinquent and committed him to the custody of the Division for Youth. Order affirmed, without costs or disbursements. The inculpatory statements appellant seeks to suppress were made during police questioning which occurred in his mother’s presence and after he was advised of his Miranda rights. Under such circumstances we find that appellant’s waiver of his right to counsel was knowingly and voluntarily made (see Family Ct Act, § 724; cf. People v Bevilaequa, 45 NY2d 508; People v Townsend, 33 NY2d 37; Matter of Michelet P., 70 AD2d 68; Matter of Brian P. T., 58 AD2d 868). Shapiro, J. P., Cohalan, Margett and Martuscello, JJ., concur.